■— In an action to recover damages for personal injuries sustained by infant plaintiff as the result of a collision between defendant’s car and the car in which the infant plaintiff was a passenger, order setting aside the verdict of the jury in favor of the plaintiff and granting a new trial affirmed, with costs. No opinion. Lazansky, P. J., Hagarty and Scudder, JJ., concur; Tompkins and Davis, JJ., dissent and vote to reverse and to reinstate the verdict, with the following memorandum: There was ample evidence to support the verdict. It was set aside as contrary to the evidence and because of prejudicial remarks made during the trial. What the remarks were does not appear. No exception was taken to any part *727of plaintiff’s summation, nor to any part of the court’s charge, and no request to charge was made. Ho objection was made and no exception was taken to any statement of plaintiff’s counsel.